Citation Nr: 0827383	
Decision Date: 08/13/08    Archive Date: 08/18/08

DOCKET NO.  05-33 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel






INTRODUCTION

The veteran served on active duty from March 1967 to March 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") in May 2008, 
which vacated a January 2008 Board decision and remanded the 
case for further adjudication.  The issue initially arose 
from a January 2005 rating decision by the Winston-Salem, 
North Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA) which awarded service connection for 
PTSD and assigned an initial disability rating of 30 percent, 
effective October 4, 2004. The veteran requests a higher 
rating.

As the claim remaining on appeal involves a request for a 
higher initial rating, the Board also has characterized the 
issue on appeal in light of the distinction noted in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected 
disabilities).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Prior to February 1, 2005, the veteran's PTSD was 
manifested by no more than occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks due to 
such symptoms as sleep disturbance, exaggerated startle 
response, hypervigilance, and a Global Assessment of 
Functioning (GAF) score of 60.

3.  For the period from February 1, 2005 to April 21, 2005, 
the veteran's PTSD was manifested by no more than an 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as intermittent panic 
attacks, auditory and visual hallucinations approximately 
three times a week, memory problems, depressed mood, frequent 
angry outbursts, isolation, intrusive thoughts, sleep 
disturbances, anhedonia, restricted affect, sense of a 
foreshortened future, an exaggerated startle response, and a 
GAF score of 35.

4.  Since April 21, 2005, the veteran's PTSD was manifested 
by no more than occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks due to 
such symptoms as depressed mood, nightmares, sleep 
disturbances, anger, irritability, isolation, occasional 
anxiety and depression, and GAF scores between 55 and 65.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 
percent for PTSD, prior to February 1, 2005, have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 
4.7, 4.10, 4.130, Diagnostic Code (DC) 9411 (2007).

2.  With resolution of all reasonable doubt in the veteran's 
favor, the criteria for an increased 50 percent rating, but 
no higher, for PTSD, from February 1, 2005 to April 21, 2005, 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 
4.2, 4.3, 4.7, 4.10, 4.130, DC 9411 (2007).

3.  The criteria for a rating in excess of 30 percent for 
PTSD, from April 21, 2005, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.130, DC 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Court, have been 
fulfilled by information provided to the veteran in letters 
from the RO dated in October 2004 and March 2006.  Those 
letters notified the veteran of VA's responsibilities in 
obtaining information to assist the veteran in completing his 
claim, and identified the veteran's duties in obtaining 
information and evidence to substantiate his claim  (See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); Mayfield v. Nicholson, 20 Vet. App. 537 
(2006)).

Although the veteran has not been provided with the VCAA 
requirements of the duty to assist and duty to notify as it 
pertains to the issue of an increased rating, this claim is a 
downstream issue from the grant of service connection.  
Grantham v. Brown, 114 F.3d 1156 (1997).  VA's General 
Counsel has held that no VCAA notice is required for such 
downstream issues, and that a Court decision suggesting 
otherwise was not binding precedent.  VAOPGCPREC 8-2003, 69 
Fed.Reg. 25180 (May 5, 2004); cf. Huston v. Principi, 17 Vet. 
App. 370 (2002).  The Board is bound by the General Counsel's 
opinion.  38 U.S.C.A. § 7104(c) (West 2002).  VAOPGCPREC 8- 
2003; 69 Fed.Reg. 25180 (May 5, 2004).  While this logic is 
called into some question in a recent Court case, neither 
this case nor the GC opinion has been struck down.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The notice requirements pertinent to the issue on appeal have 
been met and all identified and authorized records relevant 
to this matter have been requested or obtained.  The Board 
finds that the available medical evidence is sufficient for 
an adequate determination. There has been substantial 
compliance with all pertinent VA laws and regulations and to 
move forward with this claim would not cause any prejudice to 
the appellant.



Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2007).

The Court has held that a claim for a higher rating when 
placed in appellate status by disagreement with the original 
or initial rating award (service connection having been 
allowed, but not yet ultimately resolved), remains an 
"original claim" and is not a new claim for an increased  
rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In 
such cases, separate compensable evaluations may be assigned 
for separate periods of time if such distinct periods are 
shown by the competent evidence of record during the pendency 
of the appeal, a practice known as "staged" ratings.  Id. 
at 126.  

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2007).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2007).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The  
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  38 
C.F.R. § 4.126(a) (2007).  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).  

General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective 
work and social relationships
50
Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events)
30
38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).


Global Assessment of Functioning (GAF) Scale

Consider psychological, social, and occupational functioning 
on a hypothetical continuum of mental health-illness. Do not 
include impairment in functioning due to physical (or 
environmental) limitations.

70
?
?
61
Some mild symptoms (e.g., depressed mood and mild 
insomnia) OR some difficulty in social, 
occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), 
but generally functioning pretty well, has some 
meaningful relationships.
60
?
51
Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts 
with peers or co-workers).
50
?
41
Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or 
school functioning (e.g., no friends, unable to keep 
a job).
40
?
?
??
31
Some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or 
irrelevant) OR major impairment in several areas, 
such as work or school, family relations, judgment, 
thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; 
child frequently beats up younger children, is 
defiant at home, and is failing at school). 
See 38 C.F.R. § 4.130 (2007) (the nomenclature employed in 
the schedule is based upon the DSM-IV, which includes the GAF 
scale).  

Factual Background

The veteran was granted service connection for PTSD with an 
initial disability evaluation of 30 percent, effective 
October 4, 2004.  The veteran contends he is entitled to a 
higher initial disability rating, or staged ratings pursuant 
to Fenderson.  

VA outpatient mental health service (MHSL) records dated 
between April and July 2004 reveal that during a psychiatric 
assessment in April 2004, the veteran reported that his wife 
complained that he "howled" and talked in his sleep.  He 
related that he would occasionally awaken in the middle of 
the night.  He had been married for 34 years, and his 
daughter and three grandchildren lived with him.  He had been 
employed with VA for 15 years.  He attended church and 
enjoyed recreational fishing.  He abstained from alcohol, 
drugs, tobacco and gambling.  He stated that he sat facing 
the doors, and occasionally jumped when the phone rang.  He 
repeatedly checked locks, and was afraid of fire.  The 
veteran denied any psychiatric hospitalizations or other 
outpatient treatment.  He took no medications for his PTSD.  
The veteran also denied depression and his only other noted 
complaint was anger, without violence.  Upon objective 
examination, the veteran was appropriately dressed and had 
well-organized, logical, and goal-directed speech.  His 
behavior was friendly and cooperative.  His mood was euthymic 
and his affect was full in range.  There was no delusional 
thought content or hallucinations.  The veteran denied 
homicidal or suicidal thoughts.  Cognition was clear.  The 
examiner diagnosed chronic PTSD and assigned a GAF score of 
60.

Medical correspondence dated in February 2005 from a private 
psychiatrist, at the Goldsboro Psychiatric Clinic (GPC), was 
to the effect that the veteran reported chronic and severe 
post-traumatic stress disorder symptoms.  These symptoms 
included intrusive thoughts, distressing dreams and 
parasomnias, distress at exposure to triggers which reminded 
him of past trauma, avoidance of conversations about past 
service, anhedonia, detachment from others, restricted 
affect, sense of foreshortened future, and an exaggerated 
startle response.  The veteran reported sleeping as little as 
2 to 3 hours per night.  He preferred to spend time alone at 
home and to avoid crowds and strangers at all costs.  He 
stated that he was unable to tolerate people standing behind 
him and preferred to keep his back to the wall so that he 
could see the doors in the room.  The veteran further 
reported that he used to fish frequently, but now almost 
never went fishing.  He conceded frequent angry outbursts, 
especially towards family members.  He also noted that he had 
worsening memory problems, which caused him to forget the 
names of close friends and acquaintances.  In addition, the 
veteran reported a depressed mood, crying spells, and 
intermittent panic attacks.  The panic attack symptoms 
described as dizziness, palpations, and severe anxiety were 
said to most often occur when he was around unfamiliar people 
or in a crowd.  The veteran also endorsed frequent auditory 
and visual hallucinations, such as hearing noises or voices 
and seeing figures, shadows, or movements in his peripheral 
vision, approximately three times a week.

On examination, the veteran was cooperative and dressed in a 
normal fashion.  His mood was anxious and his affect was 
restricted.  His thought process was described as linear.  
There were no hallucinations or delusions reported during the 
brief interview.  There also were no homicidal or suicidal 
ideations.  The veteran's judgment and insight were fair.  
The diagnosis was chronic and severe PTSD and a GAF score of 
35 was assigned.

A nurse's report from an April 2005 follow-up assessment at 
GPC showed that the veteran was not compliant with his 
prescribed medications.  Upon questioning, the veteran 
endorsed symptoms including hypervigilance, disturbed sleep, 
and panic attacks once every other month.  He noted that he 
socialized with his family on a moderate basis, but rarely 
ever with friends.  He related that he experienced panic 
attacks once every other month, slept five to six hours a 
night, and experienced flashbacks about once every three to 
four months.  The veteran also indicated that he had memory 
difficulties, such as forgetting things from room to room, 
misplacing things, and getting lost while driving.  The 
veteran further endorsed symptoms which included anger, 
depression, mood swings, crying spells and auditory 
hallucinations.

VA MHSL records dated in March 2005 reveal that the veteran 
was depressed, but enjoyed recreational activities, such as 
fishing and building things.  A VA clinical record dated 
April 21, 2005, showed a GAF score of 60.
The veteran underwent a VA psychiatric examination in July 
2005.  During the examination, the veteran reported that he 
had not missed work due to his PTSD symptoms.  He described a 
good relationship with his daughter and a "rocky" 
relationship with his son.  The veteran indicated that he 
stayed home all the time and was irritable with his wife.  He 
reported having outbursts, and fighting and arguing in his 
sleep.  These symptoms were said to occur for about a month, 
and then he was symptom-free for a couple of months.  The 
veteran also reported some mild concentration problems while 
driving.  He reported that his depressed mood had improved 
somewhat on medication, but he still felt lonely from time to 
time.

On examination, the examiner noted that the veteran was 
casually dressed and had good grooming and personal hygiene 
habits.  The veteran was alert and cooperative.  His overall 
mood was euthymic with full affect.  On mental examination, 
the veteran was alert and oriented times four.  There was no 
disruption in speech, thought, or communication processes.  
His attention and concentration were within normal limits 
throughout the interview.  The examiner noted that the 
veteran was able to self-manage his medications but sometimes 
forgot.  The examiner explained that although the veteran 
occasionally had anxiety problems, there were no symptoms to 
indicate that he had experienced panic attacks.  The veteran 
did not report suicidal ideation and denied homicidal 
ideation.  He could not remember his nightmares, and they did 
not occur on a regular basis.  The veteran continued to have 
problems with disassociation from others, irritability, and 
sleep disturbances.  Finally, although the veteran reported 
social isolation, it did not cause any major impairment with 
employment.  The examiner assigned a GAF score of 60.

An November 2005 VA MHSL note was to the effect that the 
veteran was following the treatment plan, taking his 
medications, and was doing reasonably well except acting out 
in his sleep. His affect was full range, he was alert and 
oriented, and his mood was euthymic.  He denied 
hallucinations, thought disorders, paranoid, suicidal or 
homicidal ideations.  He displayed good impulse control and 
judgment.  He was assigned a GAF score of 65.  

VA MHSL notes dated beginning in November 2005 indicated that 
the veteran began attending a psychotherapy (PCT) group.  
Additional records note his attendance at the PCT group on a 
regular basis.  When seen at the MHSL clinic in March 2006, a 
GAF score of 65 was assigned. 

VA outpatient treatment records through November 2006 
essentially showed the veteran was alert and oriented as to 
person, place and time.  His mood was brighter and euthymic 
and he demonstrated a full range of affect and congruent 
mood.  He demonstrated insight, and had good impulse control 
and judgment.  He denied auditory or visual hallucinations; 
thought disorders; or suicidal, homicidal, or paranoid 
ideations.  These VA outpatient records reflect that the 
veteran was following the treatment plan and taking his 
medication in a timely manner, and was doing reasonably well 
(except that he continued to have nightmares and disturbed 
sleep).

The veteran underwent a VA examination in November 2006.  In 
a typewritten note associated with the report of the 
examination, the veteran complained of frequent intrusive 
thoughts, nightmares, flashbacks three times a week, severe 
distress at exposure to triggers which reminded him of past 
trauma while serving in Vietnam, avoidance of conversations 
about past service, anhedonia, estrangement and detachment 
from others, restricted affect, severe sleep disturbance, 
irritability and angry outbursts, severe concentration and 
memory problems, hypervigilance several times a night and 
exaggerated startle response.  He claimed that his sleep was 
disturbed every night and that he rarely slept more than 
three to four hours each night.  He complained that he could 
not remember what he had been told or what he read and got 
confused and lost while driving.  He also noted frequent 
auditory and visual illusions and hallucinations when no one 
was around; frequently, he heard someone call his name or 
heard noises in the house or cars in the driveway.

The report noted that the veteran had retired from his job as 
a VA housekeeper in September 2005 due to what he described 
as "bad nerves".  He wanted to fight with one individual, 
but he said other people were okay.  He was never 
reprimanded.  He said that he retired, in part, because his 
wife was home and he wanted to come home too.  The veteran 
denied a history of hospitalization for any mental disorder.  
The veteran indicated that he felt his medications were 
helping his PTSD symptoms, but he continued to have sleep 
disturbances.  He stated that he was not always compliant 
with taking his medications because of the side effect of 
drowsiness.  The veteran reported that he lived alone with 
his wife.  He reported that he was still able to enjoy his 
grandchildren, but denied having friends.  He did not get out 
of the house, although he did fish once in a while.  He also 
took trips with his wife.  The veteran stated that he 
sometimes forgot where he put things.  He appeared to get 
angry and irritable easily, and occasionally became sad and 
depressed, although not for long.  There was no history of 
suicide attempts or violence.  He denied alcohol or substance 
abuse.  He endorsed some occasional suicidal and homicidal 
thoughts, but no intent.  The veteran reported that he did 
not take all of his medications all the time.

On examination, the veteran was clean and appropriately 
dressed.  Psychomotor activity was unremarkable.  Speech was 
mumbled and affect was constricted.  Mood was depressed.  The 
veteran's attention was intact during the interview.  The 
veteran was able to maintain at least minimal personal 
hygiene.  There were some problems with activities of daily 
living, such as driving (slight) and shopping (moderate).  
The examiner assigned a GAF score of 55.  The examiner noted 
that the veteran's PTSD symptomatology caused a moderate 
level of impairment to employment, due to nervousness and 
irritability, but was not preclusive to employment in and of 
itself.  The examiner further noted that other than contact 
with the wife and grandchildren, the veteran reported social 
isolation.  He reported little recreational or enjoyable 
activities.  There were no major changes reported since the 
previous examination, with the exception of increased yelling 
out at night.

Analysis

The Court Order in this appeal was based upon a Joint Motion 
for Remand between the parties which indicates that the 
Board's previous decision in this matter was inadequate 
because it did not adequately discuss the possibility of 
separate ratings assigned for separate periods of time based 
on the facts found, pursuant to Fenderson.  The parties also 
cited Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002), and 
Sellers v. Principi, 372 F.3d 1318, 1327 (Fed. Cir. 2004) 
(affirming the Court's holding in Mauerhan), to the effect 
that the Board is not restricted to evaluating symptomatology 
provided for in the diagnostic codes, but must also consider 
all symptoms that affect a veteran's level of occupational 
and social impairment.

Bearing in mind the Court's Order and the Joint Remand, based 
upon the evidence of record, the Board finds that prior to 
February 1, 2005, the veteran's PTSD was manifested by no 
more than occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks due to such symptoms 
as sleep disturbance, exaggerated startle response, and 
hypervigilance.  The Board here must look to evidence in VA 
outpatient treatment records from April and July 2004 as 
there is no record evidence from the effective date of the 
grant of service connection, October 4, 2004.  As noted 
above, the veteran was assigned a GAF score of 60 in this 
time period and there is no evidence of record to show a more 
severe disability.  The veteran was employed full-time and he 
was appropriately dressed and had well-organized, logical, 
and goal-directed speech.  His behavior was friendly and 
cooperative.  His mood was euthymic and his affect was full 
in range.  There was no delusional thought content or 
hallucinations.  The veteran denied homicidal or suicidal 
thoughts.  Cognition was clear.  There were no findings to 
suggest that he had symptoms such as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships, indicating the need for a higher rating.  
Therefore, entitlement to a rating in excess of 30 percent 
for PTSD prior to February 1, 2005, must be denied.  

The Board finds, however, that for the period from February 
1, 2005, to April 21, 2005, the veteran's service-connected 
PTSD was manifested by an occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as intermittent panic attacks, auditory and visual 
hallucinations approximately three times a week, memory 
problems, depressed mood, frequent angry outbursts, 
isolation, intrusive thoughts, sleep disturbances, anhedonia, 
restricted affect, sense of a foreshortened future, and an 
exaggerated startle response.  This increased, "staged" 
rating is based in large part on the GAF score of 35 assigned 
by his private psychiatrist at GPC, in his February 1, 2005 
correspondence noted above.  This private record evidence 
apparently reflects that the veteran suffered a severe 
episode of his disability during this time period.  This 
February 2005 private evidence meets the criteria for an 
increased, "staged" rating of 50 percent.  However, the 
evidence is insufficient to support a finding that during 
that time, he had deteriorating family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships, so as to meet the criteria 
for a 70 percent rating.  Therefore, a rating higher than 50 
percent during the period from February 1, 2005, to April 21, 
2005, is not warranted.

The Board also finds that for the period after April 21, 
2005, the veteran's PTSD was manifested by no more than 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks due to such symptoms as depressed 
mood, nightmares, sleep disturbances, anger, irritability, 
isolation, and occasional anxiety and depression.  The Board 
notes that the GAF score for the July 2005 VA examination was 
60, for the November 2006 VA examination was 55, and that he 
was assigned a GAF score of 65 by VA clinicians in both 
November 2005 and March 2006.  These scores reflect some mild 
symptoms and no more than moderate difficulty in social and 
occupational functioning.  Their consistency over this time 
period appear more persuasive than the typewritten list of 
symptoms he provided during the November 2006 VA examination.  
The Board also notes that the veteran retired during this 
time period for what he described as "bad nerves", but that 
the November 2006 VA examiner found after interview and 
examination that the veteran's symptomatology caused only a 
moderate level of impairment due to nervousness and 
irritability but did not preclude full-time work.  Therefore, 
the Board finds that a "staged" rating of 30 percent for 
PTSD is warranted for the period since April 21, 2005.
The Board notes that there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disorder, that would take the 
veteran's case outside the norm so as to warrant an 
extraschedular rating.  The schedular ratings are adequate in 
this case and the persuasive medical evidence clearly 
demonstrates the veteran is not unemployable as a result of 
his service-connected PTSD.  Therefore, referral by the RO to 
the Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim for any higher or other 
"staged" ratings.


ORDER

Entitlement to a rating in excess of 30 percent for PTSD for 
the period prior to February 1, 2005, is denied.

Entitlement to an increased 50 percent rating, but no higher, 
for PTSD is granted for the period from February 1, 2005, to 
April 21, 2005, subject to the regulations governing the 
payment of monetary awards.

Entitlement to rating in excess of 30 percent for PTSD for 
the period from April 21, 2005, is denied.


____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


